Filed 9/29/14 P. v. Jones CA5




                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


THE PEOPLE,

         Plaintiff and Respondent,                                                      F067267

                   v.                                                     (Super. Ct. No. F13900287)

ZACHARY JUSTIN JONES,                                                               OPINION

         Defendant and Appellant.



                                                   THE COURT
         APPEAL from a judgment of the Superior Court of Fresno County. Arlan L.
Harrell, Judge.
         Michael B. McPartland, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Kathleen A. McKenna and
Amanda D. Cary, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-


        Before Poochigian, Acting P.J., Franson, J., and Peña, J.
       Defendant Zachary Justin Jones was convicted by jury trial of first degree
residential burglary (Pen. Code, §§ 459, 460, subd. (a);1 count 1) and receiving stolen
property (§ 496, subd. (a); count 2). On appeal, the parties agree the trial court
committed a sentencing error.
       Defendant was seen trying to enter a house that had been broken into. He fled
when a witness confronted him. When defendant was found shortly thereafter, he was
wearing the victim’s jacket and carrying some of the victim’s son’s jewelry, all of which
had been inside the house before the burglary. The trial court sentenced defendant to
eight years in prison on the burglary count and four years on the stolen property count, to
be served concurrently, plus two years for enhancements.2
       Defendant contends the trial court was required to stay the concurrent sentence on
the stolen property count pursuant to section 654. The People concede and we agree.
Section 654 prohibits multiple punishment for a single act or an indivisible course of
conduct. (People v. Deloza (1998) 18 Cal. 4th 585, 591.) When a defendant is convicted
of two offenses that are part of an indivisible course of conduct, the sentence for one of
the offenses must be stayed. (Id. at pp. 591-592.) Whether a course of conduct is
indivisible depends on the intent and objective of the actor. (People v. Latimer (1993) 5
Cal. 4th 1203, 1216.)
       Here, there is no dispute that defendant’s offenses were part of an indivisible
course of conduct for which only one punishment could properly be imposed. Although
defendant was subject to multiple convictions for the offenses of burglary and possession
of the stolen property he took from the house, section 654 prohibited multiple

1      All statutory references are to the Penal Code.
2       The abstract of judgment reflects a total sentence of 11 years four months because
the trial court also imposed a consecutive sentence of 16 months on a separate case in
which defendant pled guilty to a violation of section 69.


                                              2
punishments for those offenses. (People v. Allen (1999) 21 Cal. 4th 846, 865-867; People
v. Landis (1996) 51 Cal. App. 4th 1247, 1255.)
                                      DISPOSITION
      The sentence on count 2 for receiving stolen property is stayed pursuant to Penal
Code section 654. The trial court is directed to prepare an amended abstract of judgment
and forward a certified copy to the Department of Corrections and Rehabilitation. As so
modified, the judgment is affirmed.




                                           3